177 S.W.3d 25 (2005)
In re Joe LONGORIA, Relator.
No. 01-04-01272-CV.
Court of Appeals of Texas, First District, Houston.
January 13, 2005.
A.H. Parras, Law Office of A.H. Parras, South Houston, for relator.
Myrna D. Gregory, Gregory & Gregory, P.L.L.C., Houston, for real parties interest.
Panel consists of Justices NUCHIA, HANKS, and HIGLEY.


*26 OPINION
PER CURIAM.
Relator has filed a petition for writ of mandamus complaining that Judge York[1] has abused his discretion by vacating his order granting nonsuit without prejudice on October 29, 2004 in trial court cause no. 1996-55808.
The Court denies the petition for writ of mandamus.
NOTES
[1]  The Honorable James York, judge of the 246th District Court of Harris County, Texas.